Case 2:16-ap-01037-RK       Doc 169 Filed 08/23/19 Entered 08/23/19 13:15:16              Desc
                              Main Document Page 1 of 10


  1

  2
                                                               FILED & ENTERED
  3

  4                                                                  AUG 23 2019

  5                                                             CLERK U.S. BANKRUPTCY COURT
                                                                Central District of California
                                                                BY tatum      DEPUTY CLERK
  6

  7                                      NOT FOR PUBLICATION

  8                            UNITED STATES BANKRUPTCY COURT
  9
                                 CENTRAL DISTRICT OF CALIFORNIA
 10
                                         LOS ANGELES DIVISION
 11
      In re:                                       Case No. 2:15-bk-25283-RK
 12
      ARTURO GONZALEZ,                             Chapter 7
 13

 14                         Debtor.                Adv. No. 2:16-ap-01037-RK

 15                                                MEMORANDUM DECISION ON MOTIONS
      WESLEY H. AVERY, Chapter 7 Trustee,          OF DEFENDANT TO ALTER OR AMEND
 16                                                JUDGMENT, OR FOR NEW TRIAL IN
                            Plaintiff,             ADVERSARY PROCEEDING PURSUANT
 17
                                                   TO FEDERAL RULE OF BANKRUPTCY
 18            v.                                  PROCEDURE 9023 AND TO AMEND
                                                   FINDINGS OF FACT AND CONCLUSIONS
 19   ARTURO GONZALEZ,                             OF LAW PURSUANT TO FEDERAL RULE
                                                   OF BANKRUPTCY PROCEDURE 7052
 20                         Defendant.
                                                   Date: August 20, 2019
 21
                                                   Time: 10:30 a.m.
 22                                                Place: Courtroom 1675
                                                          Roybal Federal Building
 23                                                       255 E. Temple Street
                                                          Los Angeles, CA 90012
 24

 25            This adversary proceeding came on for hearing before the undersigned United

 26 States Bankruptcy Judge on August 20, 2019 on the motions of Defendant Arturo
 27 Gonzalez ("Defendant") to alter or amend judgment, or for new trial, in this adversary

 28 proceeding pursuant to Federal Rule of Bankruptcy Procedure 9023 and to amend findings

                                                  -1-
Case 2:16-ap-01037-RK      Doc 169 Filed 08/23/19 Entered 08/23/19 13:15:16             Desc
                             Main Document Page 2 of 10


  1 of fact and conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052,

  2 filed on July 8, 2019 (Docket Number 159). Defendant Arturo Gonzalez appeared for

  3 himself. Brett Curlee, of the Law Offices of Brett B. Curlee, appeared for Plaintiff Wesley

  4 H. Avery, Chapter 7 Trustee (“Trustee”). Trustee Wesley H. Avery also appeared for

  5 himself.

  6         On March 27, 2019, the court filed and entered its findings of fact and conclusions of

  7 law after trial on (1) the sixth claim for relief in the complaint to revoke discharge for fraud

  8 under 11 U.S.C. § 727(d)(1); and (2) the seventh claim for relief in the complaint to revoke

  9 the debtor’s discharge for fraudulent acquisition of estate assets under 11 U.S.C.
 10 § 727(d)(2) (Docket Number 123). On April 16, 2019, the court filed and entered its

 11 judgment thereon (Docket Number 129). In its findings of fact and conclusions of law and

 12 judgment thereon, the court granted the Chapter 7 Trustee’s claims for relief to revoke

 13 Defendant’s discharge for failing to disclose all of his sales commission income on his

 14 bankruptcy petition and schedules as amended and for failing to report and deliver this

 15 estate property to the Trustee (Docket Numbers 123 and 129). By order filed and entered

 16 on April 19, 2019 (Docket Number 131), the court granted Defendant’s request to clarify

 17 the deadline when a notice of appeal of the judgment must be filed and extended the

 18 deadline to May 14, 2019.

 19         On May 14, 2019, Defendant filed his initial motions to alter or amend judgment, or
 20 for new trial, pursuant to Federal Rule of Bankruptcy Procedure 9023 and to amend

 21 findings of fact and conclusions of law pursuant to Federal Rule of Bankruptcy Procedure

 22 7052 (Docket Number 137). Defendant’s argument in support of these motions was that

 23 his real property was sold without due process of law because the Chapter 7 Trustee failed

 24 to object to time-barred claims of certain creditors under 11 U.S.C. § 704(a)(5). Id. On

 25 May 22, 2019, the Chapter 7 Trustee filed a written opposition to these motions (Docket

 26 Number 139). By order filed and entered on June 19, 2019 (Docket Number 152), the
 27 court denied Defendant’s initial motions to alter or amend judgment, or for new trial, and to

 28 amend findings of fact and conclusions of law because the motions failed to comply with

                                                    -2-
Case 2:16-ap-01037-RK      Doc 169 Filed 08/23/19 Entered 08/23/19 13:15:16          Desc
                             Main Document Page 3 of 10


  1 the requirement of Local Bankruptcy Rule 9013-1(c) relating to notice of motion, and the

  2 order stated that the motions were being denied without prejudice and that Defendant

  3 could renotice the motions in compliance with Local Bankruptcy Rule 9013-1(c).

  4         On July 8, 2019, Defendant filed his subsequent motions to alter or amend

  5 judgment, or for new trial, pursuant to Federal Rule of Bankruptcy Procedure 9023 and to

  6 amend findings of fact and conclusions of law pursuant to Federal Rule of Bankruptcy

  7 Procedure 7052 (Docket Number 159), which are the matters now before the court.

  8 Defendant’s argument in support of these motions was that his discharge should not have

  9 been revoked for failure to disclose or deliver to the Trustee the real estate sales
 10 commissions as estate property because the commissions belonged to a separate legal

 11 entity, Long Beach Realty, Inc., and need not have been turned over to the Trustee

 12 because the Trustee had not “pierced the corporate veil.” Id. Defendant’s argument in his

 13 subsequent motion is different from the one in his initial motions, which was that his

 14 property was sold without due process of law because the Chapter 7 Trustee failed to

 15 object to time-barred claims of certain creditors under 11 U.S.C. § 704(a)(5). Id. On July

 16 30, 2019, the Chapter 7 Trustee filed a written opposition to these subsequent motions

 17 (Docket Number 163).

 18         Defendant’s motions to alter or amend judgment, or for new trial, pursuant to

 19 Federal Rule of Bankruptcy Procedure 9023 and to amend findings of fact and conclusions
 20 of law pursuant to Federal Rule of Bankruptcy Procedure 7052 are subject to time

 21 limitations; that is, the motions must be timely filed within 14 days of entry of judgment as

 22 set forth in these rules. See also In re Captain Blythers, Inc., 311 B.R. 530, 539 (9th Cir.

 23 BAP 2004), affirmed, 182 Fed. Appx. 708 (9th Cir. 2006). Since judgment was entered on

 24 April 16, 2019, the 14-day deadline to file was April 30, 2019, but the court had ordered the

 25 deadline for appeal extended to May 14, 2019, which extended the deadline to file these

 26 motions. Defendant thus timely filed his initial motions to alter or amend judgment, or for
 27 new trial, pursuant to Federal Rule of Bankruptcy Procedure 9023 and to amend findings of

 28 fact and conclusions of law pursuant to Federal Rule of Bankruptcy Procedure 7052 when

                                                   -3-
Case 2:16-ap-01037-RK      Doc 169 Filed 08/23/19 Entered 08/23/19 13:15:16          Desc
                             Main Document Page 4 of 10


  1 he filed them on May 14, 2019. The court denied these initial motions on procedural

  2 grounds by its order filed and entered on June 19, 2019. However, in this order, the court

  3 stated that the motions were denied without prejudice and that Defendant “may renotice

  4 the Motions for a hearing if he complies with Local Bankruptcy Rule 9013-1(c), filing with

  5 the court and serving on the other parties a proper written notice of the date, time and

  6 place of hearing on the Motions” (Docket Number 152). However, instead of refiling the

  7 initial motions to alter or amend judgment, or for new trial, pursuant to Federal Rule of

  8 Bankruptcy Procedure 9023 and to amend findings of fact and conclusions of law pursuant

  9 to Federal Rule of Bankruptcy Procedure 7052, Defendant filed the subsequent and
 10 different motions to alter or amend judgment, or for new trial, pursuant to Federal Rule of

 11 Bankruptcy Procedure 9023 and to amend findings of fact and conclusions of law pursuant

 12 to Federal Rule of Bankruptcy Procedure 7052. Because the subsequent motions are

 13 different than the initial motions, the court determines that the language permitting the

 14 initial motions to be renoticed for hearing does not apply to the subsequent motions

 15 because the subject matter of the subsequent motions does not relate back to the initial

 16 motions. Thus, the subsequent motions are untimely and should be denied as untimely,

 17 having not been brought by the deadline of May 14, 2019.

 18         Assuming for the sake of argument that Defendant’s subsequent motions to alter or

 19 amend judgment, or for new trial, pursuant to Federal Rule of Bankruptcy Procedure 9023
 20 and to amend findings of fact and conclusions of law pursuant to Federal Rule of

 21 Bankruptcy Procedure 7052 were timely, the court addresses these pending motions on

 22 the merits.

 23         Federal Rule of Bankruptcy Procedure 9023 makes applicable Federal Rule of Civil

 24 Procedure 59 in cases under the Bankruptcy Code, 11 U.S.C. The grounds for motions to

 25 alter or amend judgment under Federal Rule of Civil Procedure 59(e) are shown if movant

 26 demonstrates one of the following: (1) there is newly discovered evidence that could not
 27 have been discovered previously; (2) the court committed clear error or its initial decision is

 28 manifestly unjust; or (3) there is an intervening change in the controlling law. 3 Jones,

                                                   -4-
Case 2:16-ap-01037-RK      Doc 169 Filed 08/23/19 Entered 08/23/19 13:15:16           Desc
                             Main Document Page 5 of 10


  1 Rosen, Wegner and Jones, Rutter Group Practice Guide: Federal Civil Trials and

  2 Evidence, ¶ 20-300 at 20-59 (2018) (citing, inter alia, Allstate Insurance Co. v. Herron, 634

  3 F.3d 1101, 1111 (9th Cir. 2011)) (citation omitted). “A motion to alter or amend judgment

  4 ‘may not be used to relitigate old matters, or to raise arguments or present evidence that

  5 could have been raised prior to the entry of judgment.’” 3 Jones, Rosen, Wegner and

  6 Jones, Rutter Group Practice Guide: Federal Civil Trials and Evidence, ¶ 20-271 at 20-55,

  7 citing, Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n. 5 (2008), citing and quoting, 11

  8 Wright and Miller, Federal Practice and Procedure, §2810.1 at 127-128 (2nd ed. 1995). As

  9 the Ninth Circuit has stated, “amending a judgment after its entry remains ‘an extraordinary
 10 remedy which should be used sparingly.’” Allstate Insurance Co. v. Herron, 634 F.3d at

 11 1111.

 12         Defendant has not demonstrated that there are grounds under Federal Rule of Civil

 13 Procedure 59 to amend or alter judgment. Defendant’s argument is that the court’s

 14 findings of fact and conclusions of law and judgment are incorrect because the income

 15 from the real estate sales commissions belonged to Long Beach Realty, Inc., his wholly

 16 owned California S corporation, as a separate legal entity, rather than him personally, and

 17 thus, it was error to grant relief to the Trustee to revoke Defendant’s discharge for failure to

 18 report and deliver this income to the Trustee. This argument does not establish relief to

 19 amend or alter judgment because Defendant does not argue that there is newly discovered
 20 evidence or that there is an intervening change in the law and because he has not shown

 21 that the court committed clear error or that its initial decision was unjust because there is

 22 sufficient legal authority and evidence to support the decision. This argument may not be

 23 raised now because it is simply an argument that could have been raised before the court

 24 entered judgment in this adversary proceeding, but it was not raised before judgment.

 25         As the Trustee points out in his opposition to these motions, Defendant had

 26 scheduled the commissions on his original bankruptcy petition and schedules (he listed
 27 Long Beach Realty, Inc., as an asset, including its accounts receivable (i.e., the

 28 commissions) and claimed a personal exemption in the commissions), he admitted that he

                                                   -5-
Case 2:16-ap-01037-RK           Doc 169 Filed 08/23/19 Entered 08/23/19 13:15:16                      Desc
                                  Main Document Page 6 of 10


  1 was Long Beach Realty, Inc.'s alter ego, and he claimed the commissions as his personal

  2 income in support of his motion to convert the case to Chapter 13, saying at trial that he

  3 withheld the commissions from the Trustee to repay creditors. Opposition, Docket Number

  4 163, at 3-4, citing, Trial Transcript, January 12, 2018 at page:line(s) 28:10-30:2, 31:9-

  5 33:16; see also, e.g., Petition, Main Bankruptcy Case, Docket Number 1. As litigated in

  6 this adversary proceeding, Defendant had listed some, but not all, of the commissions as

  7 assets on his amended bankruptcy schedules and claimed personal exemptions in the

  8 commissions which exemptions were litigated on the Trustee’s motion for turnover, and

  9 Defendant and the Trustee stipulated to allow Debtor to retain some of the commissions as
 10 his personally exempt assets. See generally, Findings of Fact and Conclusions of Law,

 11 Docket Number 123. The evidence at trial showed that Defendant paid himself the

 12 commissions when they were received from escrow because he was the real estate broker

 13 and salesperson who earned the commissions from his personal activities in the real estate

 14 sales transactions which generated the commissions (which facts Defendant also

 15 acknowledged during at the hearing on the motions on August 20, 2019), and this fact

 16 alone indicates that the commissions were property of the bankruptcy estate that

 17 Defendant was obligated to disclose on his bankruptcy documents and turn over to the

 18 Trustee because the sales transactions were in escrow as of the date that Defendant filed

 19 his bankruptcy petition, and he had the right to the commissions as the participating real
 20 estate broker and sales agent. Id. Whether the sales commissions were payable to Long

 21 Beach Realty, Inc. does not matter because Defendant had the right to payment of the

 22 commissions as the participating real estate broker and sales agent responsible for

 23 generating the commissions, whether directly payable from escrow or indirectly through

 24 Long Beach Realty, Inc., Defendant’s wholly owned and controlled California S

 25 corporation1. The sales commissions were accounts receivable of Long Beach Realty,

 26   1
        A California S Corporation (with the “S” referring to Subchapter S of the Internal Revenue Code, 26 U.S.C.)
 27   is a corporation incorporated under California law which is treated like a partnership for federal and state
      income tax purposes whereby each item of income and expense is “passed through” directly to the
 28   shareholder(s) and is not taxed at the corporate level. Fotenos and Rybka, Rutter Group California Practice
                                                                                                            (continued)

                                                            -6-
Case 2:16-ap-01037-RK          Doc 169 Filed 08/23/19 Entered 08/23/19 13:15:16                     Desc
                                 Main Document Page 7 of 10


  1 Inc., but they were also accounts receivable of Defendant because he was the real estate

  2 broker and sales agent who generated the sales commissions from his involvement in the

  3 sales transactions pending at the time he filed his bankruptcy petition.               2   Therefore,

  4 Defendant cannot show clear error or manifest injustice because the evidence in this case

  5 showed that he had income due to him as of the petition date, which is property of the

  6 bankruptcy estate, that he failed to disclose on his bankruptcy schedules and failed to

  7 deliver to the Trustee.

  8
      Guide: Corporations, ¶¶119 and 120 (online ed., February 2019 update), citing inter alia, California Revenue
  9 & Taxation Code, §§23801(a); Subchapter S of the Internal Revenue Code, 26 U.S.C. §§1361-1379;
      Valentino v. Franchise Tax Board, 87 Cal.App.4th 1284, 1288-1289 (2001); Handlery Hotels, Inc. v. Franchise
 10   Tax Board, 39 Cal.App.4th 1360, 1363 (1995). As one California corporate law treatise has observed, “[t]his
      gives the owners of closely-held corporations the advantages of the corporate form (e.g., centralized
 11   management, limited personal liability), while avoiding the double-taxation of corporate profits.” Id. While
      California imposes a 1.5% franchise tax on the S corporation’s net taxable income, the profits and losses of a
 12   California S corporation are “passed through” to the shareholders for state and federal income tax purposes.
      Id. The income and expenses of Long Beach Realty, Inc., Defendant’s wholly owned California S corporation
 13   “passed through” and are attributable to him and reportable on his state and federal income tax returns.
      Thus, the income from the real estate sales commissions paid to Long Beach Realty, Inc., “passed through”
 14   to Defendant as its sole shareholder, and while it may have a business deduction for paying compensation to
      its broker and salesperson whose services generated the commissions, who was Defendant anyway, the net
 15   income from the commissions paid to the S corporation are attributable to Defendant, and the compensation
      from the S corporation to its broker and salesperson, Defendant, are reportable by Defendant on his state
 16   and federal income tax returns. Defendant had prepetition accounts receivable from the commissions
      generated by his prepetition services as a broker and salesperson either way attributable to him as the sole
 17   shareholder of his S corporation, Long Beach Realty, Inc., and/or its broker and salesperson.
      2
        At the hearing on August 20, 2019, Defendant blamed his former bankruptcy attorney, Anerio Altman, for
 18 listing his sales commissions earned prepetition but received postpetition as his assets on his bankruptcy
    schedules filed in this case, when Defendant now says that they were not his assets required to be listed on
 19 his schedules because they belonged to Long Beach Realty, Inc., a separate legal entity. Audio Recording of
      Hearing, August 20, 2019, at 11:05-11:07 a.m. This is ironic because as late as May 2019, only two months
 20 ago, Defendant has taken the contrary position in other litigation in this case that the sales commissions
      earned prepetition and received postpetition were his in making factual allegations in his second amended
 21 complaint filed on May 9, 2019 in Adversary Proceeding No. 2:18-ap-01371-RK (Docket No. 45, ¶¶27-28)
      that “Plaintiff [Debtor Arturo Gonzalez] had earned $44,303 in sales commissions prepetition and received
 22 postpetition” and “Plaintiff had received all commissions by December 15th, 2015.” See also, First Amended
      Complaint, Adv. No. 2:18-ap-01371-RK, filed on January 28, 2019 (Docket No. 17, ¶¶27-28) (identical factual
 23 allegations that the sales commissions earned prepetition and received postpetition were his). In these
      pleadings, which he filed on his own without the assistance of counsel, Defendant did not allege that these
 24 sales commissions were not his because they were Long Beach Realty’s. Id. In Defendant’s signing and
      filing these pleadings containing factual allegations that he earned $44,303 in sales commissions prepetition
 25   and received post petition, Defendant as plaintiff in Adversary Proceeding No. 2:18-ap-01371-RK had
      certified under Federal Rule of Bankruptcy Procedure 9011 to the best of his “knowledge, information and
 26   belief, formed after an inquiry reasonable under the circumstances” that his allegations had evidentiary
      support. Federal Rule of Bankruptcy Procedure 9011(b)(3). Defendant cannot blame his former attorney for
 27   the alleged mischaracterization of the sales commissions because the truth is that he earned them and was
      required to list them on his bankruptcy schedules. Litigation should not be a game of Whac-A-Mole where
 28   Defendant gets to pop up another argument or theory when his earlier arguments or theories fail.


                                                           -7-
Case 2:16-ap-01037-RK      Doc 169 Filed 08/23/19 Entered 08/23/19 13:15:16           Desc
                             Main Document Page 8 of 10


  1         The grounds for motions for new trial under Federal Rule of Bankruptcy Procedure

  2 9023 and Federal Rule of Civil Procedure 59 are not specifically enumerated, but some of

  3 the more common grounds recognized in the federal courts for such motions include the

  4 following: (1) the verdict is against the clear weight of the evidence; (2) there is newly

  5 discovered evidence that could not have been discovered previously; (3) there is

  6 prejudicial misconduct by the court; and (4) there is prejudicial misconduct by opposing

  7 counsel. 3 March, Ahart and Shapiro, Rutter Group California Practice Guide: Bankruptcy,

  8 ¶20:100 at 20-19, citing inter alia, Federal Rule of Civil Procedure 59; 3 Jones, Rosen,

  9 Wegner and Jones, Rutter Group Practice Guide: Federal Civil Trials and Evidence, ¶¶ 20-
 10 100 - 20-247 at 20-19 - 20-50). As for Defendant’s motion to amend or alter judgment,

 11 similarly, Defendant’s motion for new trial should be similarly denied because there is no

 12 error of law, there is no newly discovered evidence or there are no other grounds to

 13 warrant a new trial.

 14         Federal Rule of Bankruptcy Procedure 7052 makes applicable Federal Rule of Civil

 15 Procedure 52 in adversary proceedings. Motions to amend findings of fact and

 16 conclusions of law under Federal Rule of Civil Procedure 52(b) are granted only if movant

 17 demonstrates one of the following: (1) the court made a mistake of law or fact; (2) there is

 18 newly discovered evidence that could not have been discovered previously; or (3) the

 19 result is unjust. 3 Jones, Rosen, Wegner and Jones, Rutter Group Practice Guide: Federal
 20 Civil Trials and Evidence, ¶ 17-152 at 17-33, citing Deutsch v. Burlington Northern Railroad

 21 Co., 983 F.2d 741, 744 (7th Cir. 1992) (citation omitted). However, motions to amend

 22 findings of fact and conclusions of law cannot be used to raise arguments that could have

 23 been raised prior to entry of judgment. Id., ¶ 17-153 at 17-33, citing inter alia, Diocese of

 24 Winona v. Interstate Fire & Casualty Co., 89 F.3d 1386, 1397 (8th Cir. 1996) (citation

 25 omitted). As previously discussed, Defendant’s new argument is one that could have been

 26 raised before judgment, but it was not. As for Defendant’s motions to amend or alter
 27 judgment, or for new trial, Defendant’s motion to amend findings of fact and conclusions of

 28 law should also be denied because there is no error of law, there is no newly discovered

                                                   -8-
Case 2:16-ap-01037-RK      Doc 169 Filed 08/23/19 Entered 08/23/19 13:15:16          Desc
                             Main Document Page 9 of 10


  1 evidence and the result is not unjust, and in addition, the motion should be denied because

  2 there is no showing that Defendant raised his argument before judgment was entered.

  3         If Defendant believes that the judgment of the court should be reversed because

  4 either the findings of fact are clearly erroneous and/or the conclusions of law are

  5 erroneous, his remedy is to take an appeal of the judgment because the judgment will

  6 become final if he does not take a timely appeal pursuant to Federal Rules of Bankruptcy

  7 Procedure 8001 et seq. Defendant’s remedy is not filing repetitive motions to amend or

  8 alter judgment, for new trial or to amend findings of fact and conclusions of law, which will

  9 be going over the same ground and will likely result in the court imposing sanctions
 10 pursuant to Federal Rule of Bankruptcy Procedure 9011 since it is not likely that such

 11 repetitive motions will be filed in good faith because the court’s judgment and this order

 12 denying these motions will be the “law of the case.” See Dye v. Communications Ventures

 13 III, LP (In re Flashcom, Inc.), 503 B.R. 99, 127 (C.D. Cal. 2013), citing and quoting, In re

 14 United States v. Jingles, 702 F.3d 494, 499 (9th Cir. 2012) (“Under the ‘law of the case’

 15 doctrine, a court [will not] reexamine[e] an issue previously decided by the same or higher

 16 court in the same case.”); United States v. Smith, 389 F.3d 944, 948 (9th Cir. 2004) (The

 17 law of the case doctrine “is founded upon the sound public policy that litigation must come

 18 to an end” and “serves to advance the principle that in order to maintain consistency during

 19 the course of a single lawsuit, reconsideration of legal questions previously decided should
 20 be avoided.”).

 21         For the foregoing reasons, the court denies Defendant’s motions to alter or amend

 22 judgment, or for new trial, pursuant to Federal Rule of Bankruptcy Procedure 9023 and to

 23 amend findings of fact and conclusions of law pursuant to Federal Rule of Bankruptcy

 24 ///

 25 ///

 26
 27

 28

                                                   -9-
Case 2:16-ap-01037-RK         Doc 169 Filed 08/23/19 Entered 08/23/19 13:15:16     Desc
                               Main Document Page 10 of 10


  1 Procedure 7052 on procedural grounds as untimely and on substantive grounds on the

  2 merits. A separate final order is being filed and entered concurrently herewith.

  3          IT IS SO ORDERED.

  4                                              ###

  5

  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23
      Date: August 23, 2019
 24

 25

 26
 27

 28

                                                 -10-
